Judgment affirmed without costs. Memorandum: On July 8, 1990, decedent was driving south on Main Street in the business district of downtown Brockport. As she approached the lift bridge over the Erie Canal, an oncoming car left the bridge as the bridge began to rise. Just before the bridge, decedent passed two red stop signals, one overhead and the other on the left side of the road, and slammed into the lift bridge when it was raised approximately 18 inches. The Court of Claims found defendant 40% liable for the accident, based upon its failure to install a lift gate barrier as required by the Manual of Uniform Traffic Control Devices (Manual).
Defendant argues that, because the Manual’s requirement for gates at lift bridges was adopted in 1983, it had until 1993 to install that safety device at the bridge pursuant to Vehicle and Traffic Law § 1680 (c). We disagree. The lift bridge, located in the middle of a business district, was used only sporadically in the summer months. Despite that infrequent use, several accidents similar to this one had occurred in the preceding 10 years. In light of the circumstances, those accidents were sufficient to put defendant on notice of a dangerous condition. "Once the State is made aware of a dangerous traffic condition it must undertake reasonable study thereof with an eye toward alleviating the danger” (Friedman v State of New York, 67 NY2d 271, 284). Because defendant failed to study the dangerous traffic condition or formulate a plan to remedy it, defendant is liable for resulting injuries (see, Friedman v State of New York, supra, at 286; Cummins v County of Onondaga, 198 AD2d 875, 877, affd 84 NY2d 322; Carroll v State of New York, 157 AD2d 697, 698).
All concur except Pine, J. P:, and Doerr, J., who dissent and vote to reverse in the following Memorandum: